Citation Nr: 1225311	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability to include as secondary to the Veteran's service connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of this hearing is in the claims folder. 

This matter was previously before the Board in July 2009 but was remanded for additional development.  It was returned to the Board in July 2011, at which time the Board determined that new and material evidence had been submitted to reopen a claim for service connection for a psychiatric disability claimed to be secondary to a service connected lumbar spine disability but then denied entitlement to service connection on a de novo basis.  

The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand which vacated the July 2011 Board decision and returned the appeal to the Board for action consistent with the Joint Motion.  The appeal has now been returned to the Board to comply with the Joint Motion. 

The Board has reviewed both the claims folder and the electronic record (Virtual VA) before reaching this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has developed a psychiatric disability secondary to his service connected lumbar spine disability.  He argues that the pain from this disability causes and contributes to his depression.  

The Board denied entitlement to service connection for a psychiatric disability in the July 2011 decision.  As noted in the January 2012 Joint Motion, the Board relied on a February 2005 VA examination to reach this decision.  The February 2005 examiner opined that there was no objective evidence to show that the Veteran's psychiatric disability was the direct physiological consequence of the back disability or that the psychiatric disability was precipitated by the back disability as a psychosocial stressor.  

However, the January 2012 Joint Motion notes treatment records in which the Veteran describes experiencing chronic back pain which worsen his mood.  It further notes that the February 2005 VA examiner failed to address whether or not the service connected lumbar spine disability may have aggravated the psychiatric disability even if it was not the initial cause.  

The record does not contain a medical opinion that directly addresses whether or not the Veteran's service connected lumbar spine disability may have aggravated his psychiatric disability even if it was not the initial cause of this disability.  He has not been provided a VA examination that addresses the etiology of his psychiatric disability since the February 2005 examination.  Therefore, the Veteran must be scheduled for an additional VA examination that fully addresses the etiology of his psychiatric disability, to include whether or not it was aggravated by his service connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current or past psychiatric disability.  The claims folder must be made available to the examiner, and the examiner must state that it has been reviewed.  All indicated tests and studies should be conducted.  For each psychiatric disability identified, the examiner should indicate whether it as likely as not had its clinical onset in service or is otherwise related to active duty.  If not, is any psychiatric disability caused or aggravated by his service connected lumbar spine disability?  If aggravated, specify the baseline severity of the psychiatric disability prior to aggravation and the permanent, measurable increase in severity due to the service connected lumbar spine disability.  The reasons and bases for all opinions must be provided.  

2.  Any treatment records including notations written in Spanish should be translated into English.  

3.  After the development requested above has been completed, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


